Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 08/15/2022.  Claims 1, 3, 5-6, 9, 11, 13, 15-18, 21-23, 26, 30, 34-35, 40 are pending in this application and have been considered below.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/15/2022, with respect to 103 rejections have been fully considered and are persuasive.  The rejections of claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-6, 9, 11, 13, 15-18, 21-23, 26, 30, 34-35, 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the communication network for wireless communication, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the apparatus comprising: a plurality of aerial vehicles that each supports at least one respective directional antenna; and a processing element for determining at least one propagation characteristic for each respective wireless communication channel between at least one user equipment and each aerial vehicle of the plurality of aerial vehicles; wherein the processing element determines the propagation characteristic, for each wireless communication channel, via comparing an amplitude and phase of a received wireless signal transmitted via the respective wireless communication channel with a predetermined reference amplitude and reference phase.
 The prior art of record, also does not teach or suggest the method as recited in claims 21 and 34 for the same reason as stated for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631